 TRANSPORTATION MANAGEMENT CORP.101Transportation Management Corp. and GeneralTeamsters, Chauffeurs, Warehousemen andHelpers, Building Materials, Heavy & HighwayConstruction Employees Local Union 404, a/wthe International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica. Case 1-CA-15846May 20, 1981DECISION AND ORDEROn February 8, 1980, Administrative Law JudgeSteven B. Fish issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judge,as clarified herein, and to adopt his recommendedOrder,3as modified herein.The Administrative Law Judge found, and weagree, that Respondent discharged employee San-tillo in violation of Section 8(a)(3) and (1) of theAct. We arrive at that conclusion by applying tothe facts of this case the test we have recentlyenunciated in our Decision in Wright Line, Inc.4Inthe application of this test, the first element to bedetermined is whether the General Counsel has es-tablished a prima facie case for the finding of a vio-lation.In this regard the General Counsel established bycredible evidence that Santillo was a leading unionactivist and, in fact, was the one responsible forfirst contacting the Union. Respondent soonbecame aware of Santillo's role as union activist byits unlawful interrogation of employees. Thus, in aconversation between Respondent's manager, Pat-terson, and employee Baer, Patterson stated that hehad heard that Santillo had started the Union andthat he (Patterson) considered Santillo to be "twofaced" and threatened to get even with him. In an-other conversation between Patterson and employ-ee West, Patterson asked West, "What's with Samand the Union" and Patterson promised to remem-' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 On the basis of Hickmort Foods, Inc., 242 NLRB 1357 (1979). thebroad order recommended by the Administrative Law Judge is not war-ranted. Accordingly, we shall modify the recommended Order in this re-spect.a Member Jenkins would compute interest in accordance with his par-tial dissent in Olympic Medical Corporation, 250 NLRB 146 (1980)4 Wright Line. a Division of ff"right Line, Inc, 251 NLRB 1083 (1980))256 NLRB No. 25ber Santillo's union activity when Santillo wantedprivileges.The foregoing evidence establishes beyond doubtthat Respondent had knowledge of Santillo's unionactivity and that it intended to retaliate againstSantillo because of these actions. It also demon-strates that Respondent evidenced a strong unionanimus. Finally, Santillo was discharged the dayafter Patterson made his threat to "get even" withSantillo. In such circumstances, we find that theGeneral Counsel has established by strong andcredible evidence a prima facie case for finding thatSantillo was discharged in violation of Section8(a)(3) of the Act.The only remaining question, therefore, iswhether Respondent has shown, by other evidence,that Santillo's discharge would have occurredwithout regard to these considerations. Respondentoffers three reasons to justify Santillo's discharge.The first is that he left the keys in his bus on theday of his discharge, which is a violation of com-pany policy. The evidence shows, however, that itis a common practice among the drivers to leavethe keys in their buses and, in Santillo's case, wehave Patterson's admission that he had decided todischarge Santillo before he had any knowledgethat the keys had been left in the bus. Accordingly,we conclude, as did the Administrative Law Judge,that this is nothing more than a purely pretextualreason which does more to detract from the law-fulness of the discharge than support it.The second reason offered by Respondent wasthat Santillo was "stealing time" by taking unau-thorized coffeebreaks. In this connection, the evi-dence shows that Santillo did in fact take coffee-breaks, but this was a normal practice among thedrivers. The evidence further shows that suchpractices were tolerated unless these breaks affect-ed the driver's ability properly to perform his jobfunctions. In situations where the taking of suchbreaks adversely affected the driver's job perform-ance, Respondent's practice was to change thedriver's route, increase the number of children tobe delivered, or refuse to pay the driver who wastaking unauthorized time. In no such instance isthere any evidence of disciplinary action beingtaken, much less any suspension or discharge.The third and last reason relied on by Respond-ent was Santillo's practice of stopping off at hishome before reporting at the garage which Re-spondent also characterized as "stealing time." Theevidence establishes that Santillo, in fact, didengage in such a practice and there is no showingthat Respondent either directly or indirectly con-doned such a practice. On the other hand, whenRespondent finally became convinced that Santillo 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas taking unauthorized time, Respondent did notconfront him with the evidence or warn him ofpossible disciplinary action. Nor did Respondentfollow its regular procedure of three written warn-ings before discharge.On the basis of this evidence, we conclude thatRespondent has failed to meet its burden of over-coming the General Counsel's prima facie case byestablishing by competent evidence that Santillowould have been discharged, even absent his unionactivities. Accordingly, we find, in agreement withthe Administrative Law Judge, that Respondentdischarged Santillo in violation of Section 8(a)(3)and () of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Transportation Management Corp., Springfield,Massachusetts, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraph l(e):"(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.We intend to abide by the following:The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT discharge or otherwise dis-criminate against any employees to discouragemembership in General Teamsters, Chauffeurs,Warehousemen and Helpers, Building Materi-als, Heavy & Highway Construction Employ-ees Local Union 404, a/w the InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, hereincalled the Union, or any other labor organiza-tion.WE WILL NOT discharge or otherwise dis-criminate against our employees because oftheir activities on behalf of or support for theUnion or any other labor organization.WE WILL NOT interrogate our employees re-garding their activities on behalf of or supportfor the Union or any other labor organization.WE WILL NOT create the impression amongour employees that we have engaged in sur-veillance of their union or other concerted ac-tivities.WE WILL NOT threaten our employees thatwe will get even with employees, or withdrawprivileges or favors previously granted to em-ployees, or otherwise retaliate against our em-ployees, because of our employees' activitieson behalf of or support for the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL offer Sam Santillo immediate andfull reinstatement to his former job or, if thatjob no longer exists, to a substantially equiva-lent job, without prejudice to his seniority orother rights and privileges previously enjoyed,and WE WILL compensate him, with interest,for any loss of pay he may have suffered be-cause we terminated him.TRANSPORTATION MANAGEMENT CORP.DECISIONSTATEMENT OF THE CASESTEVEN B. FISH, Administrative Law Judge: Upon acharge filed on March 28, 1979,1 by General Teamsters,Chauffeurs, Warehousemen and Helpers, Building Mate-rials, Heavy & Highway Construction Employees LocalUnion 404, a/w the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, herein called the Union, the Regional Director forRegion I issued a complaint and notice of hearing onMay 9. The complaint alleges that Transportation Man-agement Corp., herein called Respondent or the Compa-'All dates are i 1979, unles otherwise stated. TRANSPORTATION MANAGEMENT CORP.103ny, violated Section 8(a)(1) and (3) of the Act; by inter-rogating its employees concerning their union activity;by warning an employee that it would get even with an-other employee who was active on behalf of the Union;by creating the impression of surveillance of Union ac-tivity among its employees; and by discharging and re-fusing to reinstate its employee; Sam Santillo, hereincalled Santillo, because he joined and assisted the union.Pursuant to notice, a hearing was held before me onOctober 4 and 5 in Northampton, Massachusetts. Briefshave been received from counsels for the General Coun-sel and Respondent, and have been duly considered.Upon the entire record, including my observation ofthe demeanor of the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Massachusetts corporation, maintains anoffice and place of business in Springfield, Massachusetts,where it is engaged in providing transportation servicesto various local school boards in the Commonwealth ofMassachusetts. Respondent, annually, purchases gasolineand automobile products valued in excess of $50,000, in-directly from points located outside the State of Massa-chusetts. Respondent admits, and I find, that it is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is admitted and I accordingly conclude that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsSantillo began his employment at Respondent's Spring-field location in October 1976 as a school bus driver. Ofthe 70 or so drivers employed at this location by Re-spondent, 3 or 4 employees were more senior than San-tillo. Santillo began at a salary of $2.30 per hour, and re-ceived various raises from 1976-79 to a salary of $6.15per hour.On March 19, Santillo and employee John Walkerwent to the offices of the Union.2They spoke to unionofficials Eddie Lymon and John Adamski and discussedthe possibility of sending union representatives down tothe garage to speak to the drivers. Santillo signed an au-thorization card for the Union on that day.Santillo then returned to work and spoke to six orseven other drivers about supporting the Union, and as-certained that these employees were interested. The nextday, March 20, Santillo returned to the union hall andpicked up 50-60 authorization cards to distribute to theemployees. Santillo over the next several days distributedcards to and discussed the Union with a number of em-ployees at the garage, in the parking lot, and some out-2 Prior thereto, employees had been complaining among themselvesabout various problems on the job, such as gassing up on their own time,and time going from their home to pick up children being unpaid time.side Respondent's premises, who live in Santillo's area.By March 23, Santillo testified that he had obtainedseven signed authorization cards from Respondent's em-ployees.On March 22, George Patterson, Respondent's Spring-field area manager, approached Joseph Baer, a driverand mechanic of Respondent, about 10 p.m. at the TrainStop in Holyoke, Massachusetts, where Baer was em-ployed as a musician at night. According to Baer, thiswas the first time that Patterson had ever appearedwhere Baer was working at night. Patterson asked Baerif he had heard anything about the Union. Baer repliedno, and the conversation ended.The next night, March 23, Baer was performing atLynn's Lounge in Chicopee, and Patterson again ap-peared. On this occasion Patterson told Baer that he(Patterson) heard that Santillo started the Union, calledSantillo two-faced, and said that he was going to geteven with Santillo. Patterson also complained to Baerabout Santillo calling Patterson's girlfriend and trying togo out with her, and again stated that he would get evenwith Santillo.3On the same evening, March 23, about 7 p.m., at Re-spondent's terminal, Patterson had a conversation withEd West, a driver, who is the brother-in-law of Santillo.Patterson asked West, "What's with Sam and theUnion?" West replied that he did not know anythingabout it, except that Sam had a lot of people complainingto him and that Sam just wanted to help them. Pattersonreplied that he was taking it "personal" and referred tothe fact that Patterson had permitted Santillo to park hiscar in Patterson's yard and had allowed Santillo to taketime off from work in the summer to go to another job.4Patterson added that when Santillo wanted such favorsagain, "I'll remember it."5West on that evening went home and told Santillo ofhis conversation with Patterson.The next morning, March 24, around 11 a.m., Santillocalled Patterson at Respondent's premises. Santillo toldPatterson that West had informed him that Patterson wastaking it personally, and that he wanted Patterson not totake it personally. He went on to say that he still felt thatPatterson was his friend and that it was really betweenthe Union and TMC. Santillo added that he understoodPatterson's position, being manager, but that in Santillo'sview, "you and I are out of the picture." Patterson an-swered that he understood, and that when Santillo ex-plained this union thing to the drivers, that he shouldmake sure to explain to them what the rates really were.Santillo replied that he was accurately informing the em-ployees about the rates of pay, and that he was just tell-ing them that the Uiibn was possibly coming to talk toa These findings are based on the undenied testimony of Baer, which Icredit.4 Apparently, Santillo had a job running a stand at the fair in thesummer and was permitted by Patterson to leave early for this purpose.s These findings are based on the testimony of Ed West. Patterson tes-tified that he recalls a conversation with West on that evening, but doesnot recall anything that was said, other than that the subject of the Unionwas not mentioned I credit the testimony of West since I found him tobe a believable and forthright witness, and particularly since Pattersoncould not recall any part of the conversation. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees. Patterson concluded the conversation bysaying that when Santillo came in on Monday morningthat he (Patterson) was going to have to pretend in frontof other employees that he was mad at Santillo.Patterson testified that he was rather upset at the timeof this conversation. When asked what he was upsetabout at the time, Patterson responded, "I was upsetabout the time and the union, being in about my 70thhour of work. I was pretty much upset at that time."On that same Saturday morning, March 24, Pattersonhad a further conversation with employee Baer at thegarage.6Patterson asked Baer if he had signed a unioncard. Baer denied that he had signed. Patterson then toldBaer about the time that he had some dealings with theUnion and how they had "screwed" him. Patterson thenwent into his office and came out a few minutes later. Hethen told Baer that he was not supposed to ask any ques-tions about the Union. Baer replied that he could havetold Patterson that. Patterson asked why Baer had nottold him and then told Baer not to mention anythingabout the conversations they had about the Union.These findings are based on the undenied testimony ofBaer, which I credit. Patterson, although he did not tes-tify concerning any conversations with Baer, did indicatethat either on Friday night or Saturday, he was briefedby Respondent's vice president, Sullivan, on his obliga-tions under Federal law with respect to discussing theUnion with employees. This tends to reinforce Baer's tes-timony that he was told by Patterson that the latter wasnot supposed to ask any questions about the Union. Pat-terson admitted that he had questioned several driversabout the Union. The only specific employee that he re-called asking was driver David Stebbins. Patterson ad-mitted that he asked Stebbins if he knew anything aboutthe Union and Stebbins replied yes and that he had infact signed a card and was for the Union. Patterson thenasked why he was for the Union and Stebbins respondedthat it takes a giant to fight a giant. Patterson then addedthat he could see that point, but asked Stebbins if he everhad any problems with this organization as far as griev-ances go. Stebbins replied no.Patterson also testified in response to a question fromhis attorney that prior to Santillo's discharge, he Patter-son, was aware of the fact that about 22 other employees(including Baer and West) were also in favor of theUnion. His knowledge according to Patterson, with theexception of Stebbins, came from discussions with otheremployees, in all cases initiated by the employees them-selves. However, on cross-examination Patterson couldnot recall which employees had told him about the unionactivities of the employees named, nor any details aboutany of the conversations.Patterson also admitted that he was aware of Santillo'sunion activities sometime prior to March 26. At first Pat-terson testified that his first knowledge of Santillo's ac-tivities came during the phone conversation that he hadwith Santillo on March 24, in which Santillo told himnot to take it personally. Patterson later changed his tes-timony on this issue, and said that he had been told unso-6 The record does not establish whether or not this conversation wasbefore or after Patterson's phone conversation with Santillo.licited by one or two employees that Santillo had ap-proached them and was talking about the Union. He alsotestified that he was unaware that Santillo had any lead-ership role in the Union's organizational activities at Re-spondent's premises.I find Patterson's testimony in this area to be highlydubious and unworthy of credence.Since I have already credited Baer and West that Pat-terson interrogated them about union activities, duringwhich Santillo's union activities in particular were dis-cussed, and Patterson accused Santillo of having startedthe Union, and since I find it incredible to believe that 22employees would approach Patterson and unsolicited tellhim about union activities of others, as well as Patter-son's own admission that he did recall specifically inter-rogating one employee, and his earlier testimony that healso asked several others about union matters, and thefact that he admits being told by higher management onMarch 24 that under the law he should not be asking em-ployees about the Union, I find that during the weekprior to Santillo's discharge on March 26 Patterson con-ducted an extensive campaign of interrogating a numberof employees about their union activities, during whichhe ascertained that Santillo was one of the prime orga-nizers of the union campaign.On Saturday, March 24, Santillo called about 70 driv-ers on the phone, and informed them of a union meetingto be held on Monday, March 26, at 6 p.m., at the unionhall on Chestnut Street.On Monday, March 26, union officials Lymon andAdamski were outside Respondent's premises distributingleaflets, announcing the union meeting to be held thatevening. Santillo, about 9:30 a.m., stopped and spoke tothe union officials for a period of about 15 minutes.There is no evidence in the record that any managementofficials saw Santillo speaking with these union officials.Patterson admits that he saw the union officials distribut-ing leaflets on that day and that he read them and wastherefore aware that a union meeting was scheduled tobe held that evening. Patterson denies that he observedor was aware of Santillo talking to the union officialswhile the leaflets were being distributed. The GeneralCounsel characterizes Patterson's testimony in thisregard as "impossible to believe," and urges that Patter-son be found to have been aware of Santillo's speakingto the union officials while leaflets were being distribut-ed. Although, it can be surmised that Patterson mayhave observed or been made aware of this activity bySantillo, I find that it is also conceivable that Pattersondid not happen to look out at the union officials leaflet-ing during the 15-minute period that Santillo was talkingwith them. Accordingly, I find the record insufficient toestablish that Respondent was aware of this activity onthe part of Santillo on March 26.Later on in the day, Santillo was called into Patter-son's office. Present were Patterson, Santillo, and RussellVan Horn, Respondent's supervisor. Patterson informedSantillo that he was being fired for leaving his keys inthe bus, and taking unauthorized breaks. Santillo askedfor the reasons in writing and Patterson told him to waitoutside while he called the main office. Patterson then TRANSPORTATION MANAGEMENT CORP.105called the office and spoke to Richard Zimmerman, Re-spondent's president. Patterson informed Zimmerman ofthe fact that he had terminated Santillo, and told himthat Santillo was interested in the Union, and that San-tillo had asked for the reasons for discharge in writing.Zimmerman affirmed the action of discharge and in-structed Patterson not to give Santillo any reasons inwriting. After the phone call, Patterson informed Santillothat he should leave the premises immediately and thathe was officially fired. Santillo replied that he was notgoing to let this rest and that he planned on fighting theaction. Patterson then added, "By the way this has noth-ing to do with the Union." As Santillo was leaving, VanHorn said to Patterson that he thought that Respondentwas nuts or crazy for letting Santillo go at that point intime, because of the union meeting that night as theywould make a "mountain" out of Santillo.7Patterson explained that the main reason for his deci-sion to terminate Santillo was Santillo's alleged "stealingtime," and that the failure to put his keys on the rackwas a subsidiary additional reason for his action.The stealing time allegation relates to the practice en-gaged in by Santillo of taking a coffeebreak in the morn-ings while between routes, and Santillo's stopping at hishouse for about 15 minutes per day on the way back tothe garage before reporting in and punching out. SinceSantillo was on the clock and being paid for the timesthat he was taking a coffeebreak and stopping at hishouse, Patterson testified that he considered this conductto be stealing time from Respondent. The facts are not indispute that Santillo did in fact take a coffeebreak everymorning, and that he also stopped each day at his homefor about 15 minutes before coming into the garage.There is much dispute, however, with respect to compa-ny policy and warnings concerning these areas.Patterson asserts that sometime in November 1978 hespoke to Santillo about taking coffeebreaks, after he hadreceived a complaint about it from Maloney of theschool department about Santillo stopping while childrenwere on his bus to buy coffee. According to Pattersonhe told Santillo at that time that he should not be takingcoffeebreaks, and that Santillo responded that he did notknow it was wrong and promised not to do it again. San-tillo recalls the conversation, but contends that the dis-cussion only related to Santillo drinking coffee while hewas transporting children, and that he agreed not to dothis again. However, Santillo denies ever being told thenor at any other time that coffeebreaks in general wereimproper procedure. I credit Santillo's version of thisconversation, particularly since Patterson when firstasked about this discussion when examined by the Gen-eral Counsel under Section 611(c) of the Federal Rules,testified that the conversation had been restricted to San-tillo driving the bus with coffee in his hand.7 The above remarks of Van Horn are based on the testimony of San-tillo which I credit since they were undenied by Patterson, and VanHorn did not testify. Patterson denied that he brought up the fact thatthe discharge had nothing to do with the Union, but stated that Santillobrought the subject up and he merely denied it. I credit Santillo on thispoint. In addition to demeanor considerations, I rely on the fact that VanHorn also mentioned the discharge at the time, in connection ith theUnion and Santillo's activities on its behalfSantillo testified that he was unaware of any companyrule or prohibition of coffeebreaks in general. EmployeesNancy Danko, Ed West, and Joseph Baer, all testifiedthat they were unaware of any company rule prohibitingcoffeebreaks, that they in fact had taken coffeebreaks asa matter of course and had seen numerous other employ-ees take such breaks, and had never been spoken to orwarned about it by management. Danko testified, in fact,that she had on occasion brought back coffee to Patter-son. Further, Respondent's driver information booklet,introduced into evidence, makes no reference to anycompany rule regarding coffeebreaks.Employee Lee Holmes testified that he was spoken toabout coffeebreaks by Patterson, but that Holmes ex-plained to Patterson the reason that there was a problemon his run was not the coffeebreaks that he was taking,but due to the number of children on his run. ThereafterHolmes' run was changed and his route was rearranged.Although this change in route did reduce the amount oftime Holmes was able to take for coffeebreaks, he testi-fied that he did thereafter take some coffeebreaks andwas always paid for the time during which he took thesebreaks.Patterson's testimony concerning company practicewith respect to coffeebreaks was confusing and contra-dictory. Initially, he testified that no coffeebreaks werepermitted, stating, "They are getting paid to pick upkids, that is what they should be doing." Upon furthercross-examination, however, Patterson admitted that insome situations coffeebreaks are permitted and in othersthey are not. Patterson was unable to specify clearly inwhich situations coffeebreaks were authorized. However,he appeared to be saying that coffeebreaks are allowedunless they in some way result in an adverse effect onthe servicing of the driver's route. Patterson also testifiedthat when the Company finds out about these unauthor-ized coffeebreaks the normal practice is to change thedriver's route, or give him more children to pick up, orto tell the driver to leave the garage later or simply notto pay the driver for the time spent while on coffee-breaks.I find, based on the evidence as summarized above,that the taking of coffeebreaks by Respondent's employ-ees was a common occurrence, and that Respondent's of-ficials knowingly tolerated this activity without question,unless the coffeebreaks resulted in the drivers arrivingtoo late or too early at their stops, or otherwise incon-venienced the children being transported. I also find thaton those occasions when Respondent discovered that thetaking of coffeebreaks produced such a result, theywould alleviate the situation by changing routes, increas-ing the number of children to be transported, changingthe time a driver would leave the garage, or merely notpaying the driver for the time.With respect to Santillo stopping at his home in theafternoons before going back to the garage, Pattersontestified that sometime in late February he received ananonymous call complaining about Santillo's bus beingparked every day on Alcorn Drive. Patterson spoke toemployees Kelly and Saderopolis, who live on AlcornDrive, and confirmed the fact that Santillo had been 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDparking his bus every day for some 15 minutes in theafternoon between 5 p.m. and 5:20 p.m. Patterson testi-fied that he asked Santillo if he was stopping his bus athis home before coming back to the garage. Santillo al-legedly denied that he was stopping, and informed Pat-terson "every minute that bus is out of this garage it isrolling."Santillo, although admitting that he regularly stoppedoff at his home for 15-20 minutes before returning to thegarage, denied ever being spoken to or asked about it byPatterson. Santillo explained that he stopped at his homein order to go to the bathroom. Santillo admitted that hewas aware that he was not authorized by Respondent totake the bus home before reporting in, but attempted tojustify his actions by pointing out that Respondent failedto pay employees for time spent gassing up before takingthe bus out. Thus, in Santillo's mind his stopping athome was to make up for the failure of Respondent topay him for the gassing up time. I credit Patterson onthe issue of whether Santillo was spoken to about thisproblem. I find it reasonable that Patterson after findingout about Santillo's behavior would mention it to him. Ialso find that Santillo denied making these stops becausein his mind he was justified in doing so because Re-spondent unfairly refused to pay him for his gassing uptime. I note, however, that Patterson admitted and I sofind that he at no time confronted Santillo with the con-firmation that he had obtained from employees that San-tillo was engaging in this conduct, and that he at no timewarned Santillo that he would or might be subject toany kind of disciplinary action, much less discharge, if hecontinued to make these stops at home.The remaining ground for Santillo's discharge accord-ing to Patterson was Santillo's leaving keys in his bus.Patterson asserts that Santillo had a habit of leaving hiskeys in the bus, and that he Patterson had spoken to San-tillo about it on a number of occasions and warned himnot to leave his keys in the bus. Patterson did not enu-merate when these conversations occurred, but testifiedthat he told Santillo that as it was turning to spring, Re-spondent was leaving the garage opened and that he didnot want any of the buses disappearing. Patterson alsotestified that garage dispatcher Ronald Sulloway warnedSantillo about leaving the keys in the bus on Thursdayor Friday, March 22 or 23.Sulloway testified as Respondent's witness and, despiteextensive attempts by Respondent's counsel to lead himinto corroborating Patterson on this point, denied that hehad warned Santillo about leaving keys in the bus on theThursday or Friday before his discharge. Sulloway testi-fied that he did speak to Santillo 3 weeks before the dis-charge about leaving keys in the bus. According toSulloway, Santillo responded by saying that he did nothave to listen to Sulloway and Sulloway was "thebosses' ass wiper." Sulloway further testified that he re-ported to Patterson that he had told Santillo not to leavehis keys in the bus anymore, and Patterson replied,"O.K., you told him. We'll let it go. If it happens againwe'll write him up."8, According to Sulloway Respondent has a system of written warningswhich are issued to employees and after three warnings it is cause forSulloway further testified that on the day of Santillo'sdischarge, March 26, he again noticed Santillo leavinghis keys in the bus. Sulloway alleges that he told Santillothat he had been warned before about the problem andthis time he would have to write Santillo up. Again, San-tillo allegedly said, that he did not have to listen toSulloway. Sulloway alleges that he had reported thematter to Patterson in the morning and Patterson toldhim to speak to Santillo about it and he did so.Patterson on the other hand did not mention Sullowayreporting this problem to him on March 26 or even dis-cussing the matter with him on that date. Patterson testi-fied that while Santillo was out on his morning run hemade up his mind to discharge him, and that he intendedto inform him when he returned to the garage from hisrun and brought his keys into the office. However, San-tillo left the keys in the bus and went directly homewithout coming into the office. Therefore Patterson,when he found out that Santillo was not there, calledhim at home and told him to come in, and informed himof his discharge when he returned to the garage.Santillo denied ever being warned or spoken to aboutleaving keys in the bus. Santillo admits that he wouldleave his keys in the bus while in the garage in betweenruns, but after his runs were complete he would put thekeys on the key rack in the office. He also testified thathe has frequently seen other employees leave their keysin the bus. Nancy Danko testified that she would leaveher keys in the bus from time to time and that she wasnever spoken to about it or made aware by Respondent'sofficials that there was any rule against it.I credit Santillo that he was never warned about thisalleged problem and that there is no established companyrule prohibiting such conduct. Danko substantially cor-roborates Santillo's testimony, while the testimony ofSulloway and Patterson is filled with contradictions andinconsistencies on the subject.9Patterson testified at length concerning his decision todischarge Santillo. He alleges that when Santillo, in lateFebruary, denied that he was stopping at home on theway back to the garage, he was suspicious and skepticalof such denials. Thus, he ordered a new tacograph to beplaced in Santillo's bus, which would measure theamount of time that his bus was in operation and when itwas stopped. The new tacograph was installed in his buson March 12.1°dismissal. Patterson denied that Respondent has any kind of system ofwritten warnings.9 Thus, Patterson testified that Sulloway warned Santillo about leavinghis keys in the bus on the Thursday or Friday before the discharge.Sulloway denied issuing such a warning but claims that he warned San-tillo about 3 weeks before. Sulloway also testified that he noticed Santil-lo's leaving the keys in the bus on the day of his discharge, March 26,reported it to Patterson, who told him to speak to Santillo about it. Pat-terson makes no mention of this incident, and claims that he made up hismind to discharge Santillo before finding out his keys were left in the buson March 26. Moreover, Sulloway testified that in both conversations re-lating to this subject he talked about issuing warning notices to Santillo inconnection with Respondent's system of three written warnings before adismissal. Patterson denies that Respondent has any system of writtenwarnings prior to dismissal.'0 The installation of tacographs on buses is not an unusual procedure.In fact most other buses contained such an instrument and Santillo's busitself contained a tacograph, but it was not properly functioning. TRANSPORTATION MANAGEMENT CORP.107The first week's reading according to Patterson meas-ured only 2 days of the week. Although these 2 daysdemonstrated that Santillo had been taking breaks andstopping at home, Patterson did not take any actionagainst Santillo, as he asserts that the graph was still in-complete. When asked why he did not bring the initialreadings to Santillo's attention, Patterson testified at firstthat he was looking for evidence to fire him. Pattersonthen, after being asked if he had determined to fire San-tillo, answered, "No, I had determined to confront himwith both his denials of the stops and the tacographreadings."Patterson further testified that on Friday, March 23,he reviewed the tacographs and discovered gaps in timeof 15 minutes in the morning and 15 minutes in the after-noon. According to Patterson it was in his mind at thattime to discharge Santillo, but he had not finally madethe decision. On Saturday, Patterson was in the office,but asserts that he did not look at the tacograph on thatday. When asked why he did not do so, his response wasthat it did not occur to him on Saturday. On Monday,March 26, Patterson claims, that as part of his regularroutine of reading all the tacographs, he read Santillo'sgraphs. He then discovered that for the previous week,Santillo actually worked 6 hours per day, while puttingin for 6-1/2 hours per day. This confirmation of the factthat Santillo was "cheating" on his time according toPatterson persuaded him that Santillo should be immedi-ately discharged. He claims that he discussed the matterwith Supervisor Van Horn and his girlfriend, and theyboth concurred that Patterson should be discharged. 1Patterson denied that he consulted with Zimmerman orany other superiors in the main office or elsewhere abouthis decision to terminate Santillo.B. Concluding Findings1. The 8(a)(l) allegationsThe evidence establishes that Respondent engaged inseveral violations of Section 8(a)(1) of the Act as allegedin the complaint.The statements made by Patterson to Baer, that he(Patterson) heard that Santillo had started the Union,that Santillo was two-faced, and that he was going to geteven with Santillo, constitute unlawful threats of repri-sals as well as create the impression of surveillance ofemployees' union activities.Respondent urges with respect to these remarks thatthe evidence is not clear that the "getting even" referredto any union activity and that it concerned a private situ-ation between Santillo and Patterson not relating toCompany-granted privileges. Although Baer's testimonydoes indicate that the subject of Santillo having attempt-ed to date Patterson's girlfriend did arise in their conver-sation in connection with Patterson getting even withSantillo, it is also clear that Patterson did say that San-tillo started the Union, was two-faced, and Patterson wasgoing to get even with him. The fact that Patterson didnot testify concerning this conversation further rein-I According to Patterson, his girlfriend had worked with Santillo for2 years and she knew Santillo and what was going on. Her opinion alleg-edly was that Santillo should have been fired long ago.forces my belief that the "getting even" remarks didrelate, at least in part, to the union activities of Santillo,and I so find.Having so concluded, such a remark has been held tobe a direct and unambiguous threat by a man who coulddeliver on it, and constitutes a violation of Section8(a)(l) of the Act.'2Respondent contends that the record is devoid of anyevidence to sustain the allegation in the complaint con-cerning Respondent creating an impression of surveil-lance of union activities. I disagree. Patterson's remark toBaer that he heard that Santillo started the Union reason-ably tends to impress upon employees that the Companymaintained surveillance of union of said employees, in-cluding possibly his own, and constitutes a violation ofSection 8(a)(1) of the Act.'3Patterson's comments to West, after ascertaining fromWest that Santillo was interested in the Union, that hewould "remember" Santillo's union activities when San-tillo asked him again for certain favors that Pattersonhad granted to Santillo, I find to be implied threats ofreprisals in violation of Section 8(a)(l) of the Act.Respondent contends again that the matter concerns aprivate matter between Patterson and Santillo, not in-volving Company-granted privileges. However, the evi-dence is to the contrary, as one of the favors mentionedby Patterson was his practice of permitting Santillo toleave early from his job, in order to enable Santillo to bepresent at his other job running a stand at the fair. Thus,I find, Patterson threatened to withdraw his previouslygranted privilege of adjusting Santillo's work schedule toaccommodate his other job, in reprisal for his union ac-tivities, in violation of Section 8(a)(1) of the Act. 14Moreover, I find that Patterson's implied threat towithdraw his permission for Santillo to park his personaltruck in Patterson's driveway is also violative of the Act,even though not involving Company-granted privileges.Although Section 8(a)(3) of the Act requires discrimina-tion in employment in order for the action to be viola-tive of the Act, Section 8(a)(1)'s prohibition of restraintand coercion does not require that the restraint or coer-cion relate to a term or condition of employment. Aslong as the threat is found to be in reprisal for an em-ployee's union activities, such a threat is in violation ofSection 8(a)(1) of the Act. 512 The Goodyear Aerospace Corporation, 234 NLRB 539 (1978); See alsoE. Mishan d& Sons. Inc., 242 NLRB 1344 (1979): Richard 7ischler. MartinBader and Donald Connelly. Sr.. a Limited Partnership d/b/a Devon GabhisNursing Home, et al., 237 NLRB 775 (1978); Pittsburgh Press Company,234 NL RB 408 (1978).' Jim Baker Trucking Company, 241 NLRB 121 (1979); Broirn Manu-facturing Corporation, 235 NLRB 1329 (1978); James Innaco. d/bha SklineTransport, 228 NLRB 352 11977): Commerce Concrete Company. Inc. 197NLRB 58 (1972): American National Stores. Inc., 195 NLRB 127 (1972)4 Vincentrv Steak Hlouse, Inc,, 216 NLRB 647 (1975)'" See, for example. Harold Jackson a ole proprietorr d. h'a ruck andTrler Service, 239 NL.RB 137 (1978), where a threat to evict an employ-ee from a house rented from a principal of the employer was found to hba violation, although the rental was not a company related privilege Seealso Kent Brothers Transportation Co., 188 NLRB 53 (1971), and E 4Mishan, upra, where threats of bodily harm to uniotn instigators werefound to be violative of the Act 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough Patterson admits interrogating employeesconcerning their union activities, Respondent contendsthat these incidents were isolated, casual, and friendly innature, and should not be found violative of the Act. Iconclude, on the contrary, that Patterson's questioning,coupled with the unlawful threats of reprisals and state-ments creating the impression of surveillance, was farfrom casual, isolated, or friendly, and constitutes coer-cive interrogation in violation of Section 8(a)(l) of theAct.2. Discharge of SantilloThe evidence establishes a strong prima facie case ofdiscrimination against Santillo because of his union activ-ities. All of the elements necessary for the finding of aviolation are clearly present. Thus, Santillo was one ofthe prime organizers for the Union, and Respondent wasaware of this fact.' In addition, Respondent whileasking about Santillo's union activities, and creating theimpression of surveillance of employees' union activities,called him two-faced, said that he was taking it personal-ly, threatened that he would "get even" with Santillo,and threatened to withdraw favors he had previouslybeen granting to Santillo. Thus, union animus has clearlybeen established. Finally, the timing of the discharge onMarch 26, coming on the next working day after the un-lawful threats described above, and on the very day thata union meeting was scheduled for that evening andwhere Respondent was aware of the meeting beingscheduled by virtue of having read the leaflets distribut-ed by union officials on that day to employees announc-ing the meeting, is highly indicative of a discriminatorymotivation.Respondent's asserted reasons for the discharge ofSantillo fail to withstand scrutiny, and further tend to re-inforce the conclusion that Santillo's discharge was un-lawful. Santillo's having left his keys in the bus is clearlya pretextual reason, as by Patterson's own testimony hehad made up his mind to discharge Santillo before find-ing out that he left his keys in the bus, on March 26, andI have found the leaving of keys in buses to be commonpractice at Respondent. Moreover, as noted above, therecord reveals serious inconsistencies between the testi-mony of company officials Patterson and Sulloway onthis subject.Respondent contends that the primary reason for thedischarge was Santillo's alleged "stealing of time," byvirtue of his unauthorized coffeebreaks and his stoppingoff at his home before reporting into the garage. There isno question that Santillo was taking coffeebreaks andstopping at his home before coming in. I have found, asnoted, that the taking of coffeebreaks by employees wasnormal practice, and that Respondent tolerated this prac-tice without taking any kind of action unless the breaks'6 Respondent's contention that Patterson, although aware that San-tillo was a union supporter, was not aware of his leadership role in theUnion is contradicted by the evidence of record. It is undisputed thatPatterson told Baer that he heard that Santillo had started the Union, andthat he asked West "what's with Sam and the Union" and West coln-firmed Santillo's leadership role in the Union. Accordingly, it is clear thatPatterson was fully aware that Santillo was a leader of the union orgallz-ing drive among its employeesinterfered with a driver's route being properly per-formed. Moreover, I have found that, in situations wheresuch coffeebreaks have resulted in such an effect on adriver's route, Respondent would take such actions aschanging a driver's route or the time that he left thegarage, increasing the number of children to be deliv-ered, or simply not paying the driver for this "unauthor-ized" time. In no case does the record reveal a dis-charge, suspension, or any other kind of disciplinaryaction taken against employees for engaging in such con-duct.Although an argument can be made that Santillo'sstopping at home before coming back to the garage canbe differentiated from the taking of coffeebreaks, and is amore serious transgression, I note that Respondent con-sidered this conduct to be but another example of Santil-lo's taking unauthorized breaks and alleged by "stealing"time.I deem it significant that, even in Patterson's versionof the facts, he never cautioned or admonished Santillothat his taking coffeebreaks or his stopping at homemight lead to his dismissal or any other disciplinaryaction. Such an action on the part of an employer is notnatural, and the failure to issue such a warning is indica-tive of discriminatory motivation. t7 In fact, Patterson'sown testimony also establishes that when he first becameaware of the tacograph's establishing that Santillo wasstopping at home in the evening (before his union activi-ties) he had not determined to fire him, but had deter-mined to confront him with both his denials of the stopsand the tacograph readings. Yet when the tacographreadings in the next week further confirmed Santillo'sstopping at home (after his union activity), Patterson didnot as he intended to do, confront Santillo with his evi-dence, nor warn him of future disciplinary action. Healso did not take any of the actions normally taken byRespondent when unauthorized breaks were found tohave affected drivers' runs, such as changing routes ortimes, or increasing the number of children or not payingthe driver for the time.'8Moreover, Respondent's own witness and garage dis-patcher, Sulloway, testified that the Company utilized aprocedure of three written warnings before discharge.Yet no such written warnings were ever issued to San-tillo. This further tends to buttress my conclusion that,prior to the union activities of Santillo, Respondent did17 Savin Business Machines Corporation, 242 NLRB 82 (1979); LaredoPacking Company. 241 NLRB 184 (1979) Lammert Industries. a Divisionof Componetrols. Inc., a Subsidiary of I-ITE Imperial Corporation, 229NLRB 895 (1977);: he May Department Stores Company, d/b/a The MayCompany, 220 NLRB 1096 (1975).It There was no probative evidence presented that any of Santilo'sunauthorized time resulted in any detriment to the drivers' runs. Patter-son on cross-examinatimn for the first time mentioned that his reading ofthe tacograph revealed that Santillo had been dropping some children offearls However, Patterson admitted that no complaints were receivedabout Santillo doing this, and that he never had any discussions with San-tillo about this subject. I find that this was but a contrived attempt byPatterson io establish that Santillo's bleaks were in fact having an ad-verse effect on his route In ay event, even if Patterson's testimony wasto be credited i this regard, as noted, Respondent's normal procedures itthese circumstances were not followed. TRANSPORTATION MANAGEMENT CORP.109not consider his conduct so serious as to warrant his dis-charge. 9I conclude that a preponderance of the evidence estab-lishes that Patterson's decision to discharge Santillo onMarch 26 was in furtherance of his threat made onMarch 23 to get even with Santillo for his union activi-ties, and was motivated by a desire to discourage unionactivities in violation of Section 8(a)(l) and (3) of theAct.I am mindful of the fact that Santillo did engage inwhat might be considered unsatisfactory conduct. Inother circumstances, it is reasonable to assume that someemployers would consider such conduct to be seriousenough to justify discharge. In particular, I refer to San-tillo's stopping at home before going back to work whilebeing aware that he was not authorized to do so, anddenying to Respondent that he was engaging in suchconduct. However, I am persuaded that, based on therecord as a whole, the evidence is sufficient to establishthat this Respondent would not have fired Santillo, oneof his most experienced employees, but for his union ac-tivities, but rather would have confronted him with Re-spondent's evidence (as Patterson testified that he intend-ed to do), warned him of possible future discipline,and/or taken any of the actions normally taken by Re-spondent where unauthorized breaks were discovered.20Therefore, Respondent has violated Section 8(a)(1) and(3) of the Act.21CONCLUSIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has violated Section 8(a)(l) of the Actby coercively interrogating employees regarding theiractivities on behalf of and their support for the Union.4. Respondent has violated Section 8(a)(1) of the Actby creating the impression among its employees that Re-spondent has engaged in surveillance of their union orother concerted activities.5. Respondent has violated Section 8(a)(l) of the Actby threatening employees that it would get even withthem, or withdrawing privileges or favors previouslygranted to employees, because of its employees' activitieson behalf of and support for the Union.6. Respondent has violated Section 8(a)(l) and (3) ofthe Act by discharging and refusing to reinstate Sam19 Keller Manufacturing Company, Inc., 237 NLRB 712 (1978).20 Respondent places great reliance on the fact that Patterson orderedthe tacograph placed in Santillo's bus prior to his engaging in any unionactivities. However, the record reveals that it was not an unusual proce-dure to have such instruments in buses. In fact, most of Respondent'sbuses contained tacographs and in fact Santillo's bus also had such an in-strument, but it was not working properly. Although, it is clear that Pat-terson was disturbed by Santillo's behavior prior to his union activities, Iconclude that his leadership role in the union activity triggered Patter-son's decision to terminate him on March 26, without confronting himwith evidence of his malfeasance, warning him of possible discipline, ortaking other action normally taken by Respondent in similar circum-stances.21 Keller Mfg. Co., supra, Savin Business Machines Co., supra: LaredoPacking Co., supra. Adams Delivery Service, Inc... 237 NLRB 140 (1978).Coletti's Furniture Inc v. N.L.R.B, 550 F.2d 1292 (Ist Cir 1977).Santillo because of his activities on behalf of and supportfor the Union.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(l) and(3) of the Act, I shall recommend that it cease and desistfrom engaging in such unfair labor practices and takecertain affirmative action as provided in the recommend-ed Order below, designed to effectuate the policies of theAct.Respondent will be required to offer Sam Santillo im-mediate reinstatement to his former position of employ-ment or, if that position no longer exists, to a substantial-ly equivalent position without prejudice to his seniorityor other rights and privileges. I shall further recommendthat Respondent make Santillo whole for any loss ofearnings he may have suffered by reason of the unlawfuldischarge, with backpay to be computed on a quarterlybasis, making deductions for interim earnings, and withinterest to be paid on the amounts owing and to be com-puted in the manner prescribed in F. W Woolworth Com-pany, 90 NLRB 289 (1950), and Florida Steel Corporation,231 NLRB 651 (1977).22Upon the foregoing findings of fact, conclusions oflaw, and the entire record and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER23The Respondent, Transportation Management Corp.,Springfield, Massachusetts, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminating against itsemployees because of their activities on behalf of andsupport for the Union or any other labor organization.(b) Interrogating its employees regarding their activi-ties on behalf of or support for the Union or any otherlabor organization.(c) Creating the impression among its employees thatRespondent has engaged in surveillance of their union orother concerted activities.(d) Threatening its employees that it will get evenwith employees, or withdrawing privileges or favors pre-viously granted to employees, or otherwise retaliatingagainst its employees, because of its employees' activitieson behalf of or support for the Union.(e) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rightsunder Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:22 See, generally. Isis Plumbing d Heating Co.., 138 NLRB 716 (1962)23 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions. and Order, and all objections theretoshall be deemed waived for all purposes. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Offer to Sam Santillo immediate and full reinstate-ment to his former job, or, if that job no longer exists, toa substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make himwhole in the manner set forth in the section of this Deci-sion entitled "The Remedy."(b) Preserve, and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payroll records, time-cards, personnel records and reports, and all other re-cords necessary, or appropriate, to analyze the amount ofbackpay due.(c) Post at its place of business in Springfield, Massa-chusetts, copies of the attached notice marked "Appen-dix."24Copies of the notice, on forms provided by the24 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byRegional Director for Region 1, after being duly signedby Respondent's authorized representative, shall beposted by it for a period of 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 1, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."